UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1152



ALLEN JAMES ROACHE, JR.,

                                             Plaintiff - Appellant,

          versus


CURTIS   BUCHOLZ,    Policy   Holder;   LANDMARK
COMMUNICATIONS,    INCORPORATED;    SAND   COLE;
ROBERT SPRINGTON; SANDRA JACKSON, Supervisor;
KELLY    IRENE    ZAK,    Driver;    PROGRESSIVE
INSURANCE; PROGRESSIVE INSURANCE COMPANY;
COREY MEDDERS, Claims Adjuster; SENTRY CLAIMS
SERVICE; KIMBERLY KERR, Claims Adjuster;
CONCENTRA; JEAN WHALEN, RN, Sentry Insurance
Case     Manager;      ATLANTIC     ORTHOPAEDIC
SPECIALISTS; TIMOTHY BUDORICK, Medical Doctor;
ADVANCE PAIN MANAGEMENT & REHABILITATION,
P.C.; LISA BARR, Medical Doctor; THOMAS MORAN,
D.O.; ROBERT M. SPEAR; STEVEN GERSHON; SPORTS
THERAPY AND INDUSTRIAL MEDICINE; PETER OWENS,
LPTA;   ALLIED   CHIROPRACTIC    CENTER;   BRIAN
LANCASTER, Doctor; COLGAN, KIMBALL & CARNES,
Attorneys at Law; RICHARD L. COLGAN; KEITH
LOREN KIMBALL; THE VIRGINIAN PILOT; THE
VIRGINIAN PILOT PRODUCTION PLANT CIRCULATION,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CA-03-81-4)


Submitted:   June 18, 2004                  Decided:   July 15, 2004
Before TRAXLER and SHEDD, Circuit Judges, and Hamilton, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allen James Roache, Jr., Appellant Pro Se. William McCardell Furr,
WILLCOX & SAVAGE, Norfolk, Virginia; Allen W. Beasley, BREEDEN,
SALB, BEASLEY & DUVALL, Norfolk, Virginia; Bryan Craig Dunkum,
STARK, DUNKUM, FITZGERALD & LANE, Richmond, Virginia; Paul R.
Schmidt, HUFF, POOLE & MAHONEY, P.C., Virginia Beach, Virginia; M.
Pierce Rucker, II, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia; Matthew LeRoy Curtis, GOODMAN, ALLEN & FILETTI, P.L.L.C.,
Norfolk, Virginia; Robert Moreland, THE HEILIG FIRM, Norfolk,
Virginia; Brewster Stone Rawls, BREWSTER S. RAWLS & ASSOCIATES,
P.C., Richmond, Virginia; John David McChesney, RAWLS & MCNELIS,
P.C., Richmond, Virginia; William Gilbert Shields, Sr., THORSEN &
SCHER, L.L.P., Richmond, Virginia; William Carl Bischoff, CROSHAW,
SIEGEL, BEALE, HAUSER & LEWIS, Virginia Beach, Virginia; Kellam
Thomas Parks, STALLINGS & RICHARDSON, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Allen James Roache, Jr., appeals the district court’s

orders granting Defendants’ motions to dismiss his complaint filed

pursuant to 42 U.S.C. §§ 1981-1983 (2000).        We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Roache v. Bucholz, No. CA-03-

81-4 (E.D. Va. filed Sept. 10, 2003; Nov. 5, 2003; Nov. 20, 2003;

filed Jan. 16, 2004 & entered Jan. 20, 2004).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -